Citation Nr: 0208969	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-03 058A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The case was previously before the Board, and the appeal as 
to this issue was denied by the Board in an August 8, 2000, 
decision.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated May 23, 2001, the Court granted a 
Motion for Remand and to Stay Further Proceedings and vacated 
the Board's August 8, 2000, decision.  The Order also 
remanded the case to the Board for further action.


FINDINGS OF FACT

1.  By decision dated in January 1996, the Board denied 
entitlement to service connection for PTSD.

2.  Evidence received since the January 1996 Board decision 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim of entitlement to service 
connection for PTSD.

3.  The veteran engaged in combat with the enemy.

4.  The veteran does not have PTSD.



CONCLUSIONS OF LAW

1.  The January 1996 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991).

2.  Evidence received since the January 1996 Board decision 
is new and material, and the veteran's claim of entitlement 
to service connection for PTSD has been reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).

3.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board observes that the VCAA specifically notes that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  
However, the new notice provisions of the VCAA do apply to 
attempts to reopen claims and VA must notify the claimant of 
any information or evidence not previously provided to VA 
that is necessary to substantiate the claim.  VA must also 
notify the claimant which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, No. 01-
997 (Vet. App. June 19, 2002).  In light of the Board's 
finding under the new and material analysis late in this 
decision, the Board finds that there is no prejudice to the 
veteran as a result of any failure to notify him of the types 
of evidence necessary to reopen his claim. 

Further, after reviewing the record the Board finds that all 
notification and assistance provisions have been met to allow 
for a merits review of his appeal.  In February 1999, the RO 
reopened the claim and addressed the issue on the merits.  
The veteran was furnished notice of applicable laws and 
regulations regarding the merits of a service connection 
claim.  Further, the record includes service medical records 
as well as private and VA medical records.  The veteran has 
been afforded VA medical examinations for the purpose of 
determining the nature of the claimed psychiatric disability, 
and the Board finds the rating examinations of July 1994 and 
December 1998 to be adequate as they included review of the 
claims file as well as examination of the veteran.  No 
additional pertinent has been identified by the veteran.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issue in the present case involves an underlying claim 
for service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2001).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.  In this regard, it appears that the RO 
has determined that the veteran's request to reopen his claim 
was received in December 1996. 

In the August 1997 rating decision which gives rise to the 
present appeal, The RO initially determined that no new and 
material evidence had been received.  However, as reported 
earlier, in February 1999 the RO reopened the veteran's 
claim, but then proceeded to deny the underlying claim on the 
merits.  However, regardless of the fact that the RO found 
new and material evidence to reopen the claim, the Court has 
held that since this threshold determination is 
jurisdictional in nature, the Board as a preliminary matter 
must first determine whether new and material evidence has 
been submitted before proceeding to decide a case on the 
merits.  Barnett v. Brown, 8 Vet. App 1 (1995).

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  However, the amended version is only applicable to 
claims filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case.

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the January 1996, the Board denied the veteran's claim on 
the basis that there was no competent evidence medical 
evidence establishing a valid diagnosis of PTSD.  However, 
evidence received of record since the January 1996 Board 
decision includes an October 1998 private medical record from 
C. Martinez Cotto, M.D.  This record shows that the veteran 
has been diagnosed with PTSD.  This evidence goes to the 
basis for the January 1996 denial.  As such, the evidence 
received since the January 1996 Board decision is new and 
material, and the veteran's claim for entitlement to service 
connection for PTSD has been reopened.

As reported earlier, under the former and current version 
38 C.F.R. § 3.304(f), it must first be determined whether or 
not the veteran served in combat.

If the veteran did engage in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service, or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  See Gaines v. West, 11 Vet. App. 353, 357 (1998).

The Court has also stated that a determination of combat 
status is to be made on the basis of the evidence of record, 
and that 38 U.S.C.A. § 1154(b) itself does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat.  Id, 358.  The Court has also held that combat status 
may be determined through the receipt of certain recognized 
military citations or other supportive evidence.  Gaines, at 
359 (citing West v. Brown, 7 Vet. App, 70 (1994)).  The 
phrase "other supportive evidence" serves to provide an 
almost unlimited field of potential evidence to be used to 
"support" a determination of combat status.  Id.

The veteran's service personnel records show that he 
participated in combat.  The veteran was the recipient of the 
Combat Action Ribbon and participated in numerous campaigns 
and operations while in Vietnam from May 1967 to November 
1967.  Additional evidence including unit history reflects 
the 2nd Battalion, 3rd Marine Division, to which the veteran 
was assigned, was engaged in combat with the enemy from the 
end of 1966 to the end of 1967.

Although the veteran participated in combat, the Board finds 
that the appeal must nevertheless be denied due to the fact 
that the first requirement under both the old and new version 
of 38 C.F.R. § 3.304(f) has not been met, namely, the 
evidence is against a finding of either a clear diagnosis of 
PTSD or a diagnosis in accordance with 38 C.F.R. § 4.125(a).  

The Board is aware that the private medical records from L. 
Escabi, M.D., show that the veteran was diagnosed as having 
PTSD in August 1989 and August 1990.  However, these reported 
diagnoses were not made based on a review of the complete 
clinical record.  A October 1998 private medical record from 
Dr. Martinez Cotto does show that the veteran was again 
diagnosed with PTSD.  However, it is not clear that Dr. 
Cotto's examination involved a review of the veteran's 
complete medical records either. 

On the other hand, VA psychiatric examinations in July 1994 
(by a board of two psychiatrists) and in December 1998 show 
that the claims file was available for review, and the 
examiners conducted mental status examinations.  All of the 
examiners found that the veteran did not meet the criteria 
for a diagnosis of PTSD.  What is significant about these 
examinations is that they were conducted for the express 
purpose of ascertaining whether the veteran suffered from 
PTSD.  Further, as noted above, the July 1994 examination was 
by two psychiatrics who both concluded that a diagnosis of 
PTSD was not warranted.  

The Board also emphasizes that there are other medical 
records of record which show that the veteran has various 
psychiatric disabilities, but not PTSD.  In March 1987, M. 
Oquendo, M.D., diagnosed the veteran as having a dysthymic 
disorder, with anxiety features, and a personality disorder.  
In January 1988, Dr. Escabi diagnosed the veteran as having a 
schizo-affective schizophrenia and a borderline personality 
disorder.

To summarize, the veteran engaged in combat and the record 
does include some diagnoses of PTSD.  However, after weighing 
the competent evidence, the Board finds that the VA 
psychiatric examination reports which show that the veteran 
does not suffer from symptoms which meet the diagnostic 
criteria for PTSD are more probative and compelling with 
respect to the proper psychiatric diagnosis..  

The Board acknowledges the veteran's combat service and his 
belief that he suffers from PTSD.  However, while he may 
testify as to symptoms he perceives to be manifestations of 
PTSD, the question of whether he has PTSD is one which 
requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  For reasons discussed 
above, the Board finds that the preponderance of the evidence 
is against a finding that he suffers from PTSD due to his 
combat stressors.   It follows that the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).



ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  To this extent, the appeal is granted.

Entitlement to service connection for PTSD is not warranted.  
To this extent, the appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

